911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Esta L. CARTER, Plaintiff-Appellant,v.MARYLAND DEPARTMENT OF HUMAN RESOURCES, Defendant-Appellee.
No. 89-1719.
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1990.Decided July 27, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 83-1457-B)
Esta L. Carter, appellant pro se.
Nancy Backer Shuger, Office of the Attorney General of Maryland, Baltimore, Md., for appellee.
D.Md.
Affirmed.
Before PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Esta L. Carter appeals from the district court's order granting judgment to defendant in this employment discrimination action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carter v. Maryland Department of Human Resources, C/A No. 83-1456-B (D.Md. Feb. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.